DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 and 3-20 are pending and Claims 1, 3-12, and 16-20 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/16/2017 has been taken into account.

Response to Amendment
In the amendment dated 05/23/2022, the following has occurred: Claim 1 has been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “The interface-plate provides a positionally invariant and stiff plate for a tracking reference, while the base-plate is bent to adapt to a curved surface to which it is applied. Further, the interface- plate extends right to the base-plate and the pair of hinges, but holds the tracking reference at a distance from the bendable base-plate. Moreover, as shown in Fig. 4 of the application, the interface-plate is angled at both ends. Even more specifically, the pair of hinges (e.g. the parts thereof) are formed by the interface-plate and the base-plate such that physical contact between the base-plate and the interface-plate are established within the hinges…The cited art fails to teach at least these features of claim 1 indicated above.” and:
“The combination of Merskelly and Jarnefelt merely suggest an annular clamp 14 is held at a distance from the base 12 by a plurality of flexible legs 24. The flexible legs 24, however, do not form a part of the clamp 14. Accordingly, the cited art fails to disclose or suggest an interface-plate that bridges a distance between a tracking reference interface and a deformable base-plate as provided by claim 1.” – Jarnefelt discloses that every element disclosed can be formed as a single integrated unit (Pg. 13, Ln. 528-529) and when modified by the hinges of Merskelly, the combination reads on a stiff interface plate connected to an elastically deformable base plate by hinges formed by the plates. In other words, the hinges taught by Merskelly when used to modify the single-piece structure of Jarnefelt are part of the plates in Jarnefelt. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an interface plate being angled at both ends) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnefelt (FR 2998471) in view of Merskelly (US Patent No. 5,352,211).
Regarding Claim 1, Jarnefelt discloses a tracking reference fixation support configured to fasten a medical tracking reference to a head of a patient, the fixation support comprising: an elastically deformable base-plate (Jarnefelt: Fig. 1-2; 12) having a bottom surface, wherein the base-plate is configured to rest via the bottom surface against a surface of the head of the patient (Jarnefelt: Pg. 11, Ln. 438-446), and wherein the base-plate has a bending axis; an stiff interface-plate (Jarnefelt: Fig. 2, 4; 13), which provides an interface at a location spaced from the base-plate in a direction substantially perpendicular to the bottom surface, the interface being configured to rigidly connect to the medical tracking reference, wherein the stiff interface-plate is formed as a single element that connects between the interface and the elastically deformable base-plate (Jarnefelt: Fig. 1), and wherein the stiff interface plate and the elastically deformable base-plate connect to each other at an element formed by the stiff interface-plate and the elastically deformable base-plate (Jarnefelt: Pg. 13, Ln. 528-529).
Jarnefelt fails to disclose an interface-plate connected to a base plate via a pair of hinges, the pair of hinges having a bending axis substantially parallel to the bending axis of the base-plate, thereby allowing the base-plate to deform while the interface-plate remains substantially dimensionally stable. However, Merskelly teaches an interface (Merskelly: Fig. 3; 14) connected to a base plate (Merskelly: Fig. 3; 12) via a pair of hinges (Merskelly: Fig. 3; 24) having a bending axis substantially parallel to the bending axis of the base-plate, thereby allowing the base-plate to deform while the interface remains substantially dimensionally stable.
Jarnefelt and Merskelly are analogous because they are from the same field of endeavor or a similar problem solving area e.g. medical device supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface-plate connection in Jarnefelt with the hinges from Merskelly, with a reasonable expectation of success, in order to provide a means of permitting additional flexibility between the base and a supported medical device, thereby increasing the stability of the supported device when a patient moves (Merskelly: Col. 5, Ln. 3-6).
Regarding Claim 3, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the pair of hinges (Merskelly: Fig. 3; 24) is a pair of film hinges and the interface-plate (Jarnefelt: Fig. 2, 4; 13) is connected to the base-plate (Jarnefelt: Fig. 1-2; 12) via the pair of film hinges.
Regarding Claim 4, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) is deformable over substantially the whole bottom surface.
Regarding Claim 5, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the bottom surface is curved in a first dimension (Jarnefelt: Pg. 11, Ln. 438-446). [Note: As the base conforms to a patient’s body, it curves in multiple dimensions.]
Regarding Claim 6, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the interface plate (Jarnefelt: Fig. 2, 4; 13) is a separate part from the base plate (Jarnefelt: Fig. 1-2; 12) and/or wherein the base-plate is made from a different material than the interface plate.
Regarding Claim 7, Jarnefelt, as modified, teaches the fixation support according to claim 6, wherein the interface-plate (Jarnefelt: Fig. 2, 4; 13) and base-plate (Jarnefelt: Fig. 1-2; 12) are releasably attached to each other.
Regarding Claim 9, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) has at least one bending section (Jarnefelt: Pg. 11, Ln. 438-446).
Regarding Claim 10, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) is elastically deformable in two perpendicular directions (Jarnefelt: Pg. 11, Ln. 438-446).
Regarding Claim 11, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) has at least one fastening section configured to be engaged by a fastening member (Jarnefelt: Fig. 2; 18, 32). [Note: Any portion of the lower surface of 12 in Jarnefelt reads on the claim.]
Regarding Claim 12, Jarnefelt, as modified, teaches the fixation support according to claim 11, further comprising a strap-like fastening member (Jarnefelt: Fig. 2; 18, 32) which is adapted to engage the at least one fastening section.
Regarding Claim 16, Jarnefelt, as modified, teaches the fixation support according to claim 3, wherein the film hinges (Merskelly: Fig. 3; 24) are disposed on opposite sides of the interface-plate (Jarnefelt: Fig. 2, 4; 13), and wherein the film hinges extend in a direction substantially parallel to a bending axis of the base-plate.
Regarding Claim 17, Jarnefelt, as modified, teaches the fixation support according to claim 5, wherein the bottom surface is curved in a second dimension (Jarnefelt: Pg. 11, Ln. 438-446; see claim 5 note).
Regarding Claim 20, Jarnefelt, as modified, teaches the fixation support according to claim 12, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) has a pair of fastening sections disposed on opposite sides of the base-plate (see claim 11 note). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jarnefelt (FR 2998471) in view of Merskelly (US Patent No. 5,352,211) as applied to claim 1 above, and further in view of Bassett (US Patent No. 6,231,548).
Regarding Claim 8, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the interface-plate (Jarnefelt: Fig. 2, 4; 13) is integrally formed with the base-plate (Jarnefelt: Fig. 1-2; 12). 
Jarnefelt fails to disclose a pair of hinges made from a transparent material. However, Bassett teaches a support made from a transparent material (Bassett: Col. 5, Ln. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support in Jarnefelt with the transparent material from Bassett, with a reasonable expectation of success, in order to provide a support formed of a material so that medical personnel using it will be able to see through the support during use thereof, thereby improving the ease of use (Bassett: Col. 5, Ln. 1-7).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnefelt (FR 2998471) in view of Merskelly (US Patent No. 5,352,211) as applied to claim 9 above, and further in view of Villaveces (US Patent No. 4,921,199).
Regarding Claim 18, Jarnefelt, as modified, teaches the fixation support according to claim 9, but fails to disclose at least one bending section of a base-plate including a gap.
However, Villaveces teaches at least one bending section of a base-plate (Villaveces: Fig. 11-13; 122) including a gap (Villaveces: Fig. 11-13; 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base plate in Jarnefelt with the gaps from Villaveces, with a reasonable expectation of success, in order to provide a means of increasing the flexibility of the base plate while allowing it to remain relatively thick, thereby preserving the desired amount of bend while allowing a thicker plate to be used to add structural integrity and strength to the support (Villaveces: Col. 5, Ln. 1-12).
Regarding Claim 19, Jarnefelt, as modified, teaches the fixation support according to claim 9, but fails to disclose at least one bending section of the base-plate includes a reduced material thickness compared to at least one remaining section(s) of the base-plate in a cross-section perpendicular to the corresponding bending axis/axes.
However, teaches at least one bending section of a base-plate (Villaveces: Fig. 11-13; 122) including a reduced material thickness compared to at least one remaining section(s) of the base-plate in a cross-section perpendicular to the corresponding bending axis/axes (Villaveces: Fig. 12-13). [Note: See the rejection of claim 18 for motivation.]

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631   

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631